Title: Plan of a Bill concerning Consuls, [1 December 1791]
From: Jefferson, Thomas
To: 



[1 Dec. 1791]

The matter of the bill will naturally divide itself as follows.

I.   The matter of the bill will naturally divide itself as follows.
II.  Foreign Consuls residing within the U.S. under a Convention.
III. Provision for future conventions, and cases where there is no Convention.

Preliminary observation. Nothing should be inserted in the bill which is fully and adequately provided for by the Convention with France; because weak magistrates may infer from thence that the parts omitted were not meant by the legislature to be enforced. Are not the 1st. 2d. 3d. sections of the printed bill objectionable in this view? The instructions of the Executive to their Consuls will of course provide for the notification directed in the 2d. clause.
I.  For carrying into full effect the Convention between his most Christian majesty and the U.S. of America entered into for the purpose of defining and establishing the functions and privileges of their respective Consuls and Vice Consuls, be it enacted by the Senate and H. of Repr. of the U.S. of America that where in the 7th. article of the sd. convention it is agreed that when there shall be no Consul or Viceconsul of his most Christian king to attend to the saving of the wreck of any French vessel stranded on the coasts of the U.S. or that the residence of the sd. Consul or Vice-consul (he not being at the place of the wreck) shall be more distant from the sd. place than that of the competent judge of the country, the latter shall immediately proceed to perform the office therein prescribed, the nearest [here name the officer] shall be the competent judge designated in the said article and it shall be incumbent on him to perform the office prescribed in the sd. article, and according to the tenor thereof.’ Go on to direct who, in conjunction with the Consul or Vice consul (if there be one) shall ascertain the abatement of duties on the damaged goods stipulated in this article.
Art. 9. allows the Consuls of the most Xn. king to arrest and imprison deserted captns. officers, mariners, seamen and all others being part of a ship’s crew. For which purpose they are to address themselves to the courts, judges, and officers competent, who are to aid in arresting the deserter, and to confine him in the prisons of the country. Say who are the ‘competent courts, judges and officers” to whom he is to apply, and what prisons they shall use.

This clause confines the term of imprisonment to 3. months. The French Consuls represent that in many ports of the U.S. no opportunity of reconveying, by a French ship, occurs within that term and they ask a longer. Suppose it be referred to the Federal district judge, on application by the French consul, and on his shewing good cause, to prolong the term, from time to time, not exceeding three months additional in the whole.
Art. 12. it is necessary to authorize some officer to execute the sentences of the Consul, not extending to life, limb, or liberty. Will it be best to require the marshal, residing at the port, to do it (and to make it the duty, where none resides, to appoint a deputy residing there) or to allow the Consul to constitute some person of his nation an officer for the purpose? If it should be thought indifferent to us, it might be well to pay the French the compliment of asking their minister here which he would prefer, and it would shield us from complaints of delinquencies in the executing officer.
II.  Art. 12. Say by what law the Consul of the U.S. residing in the French dominions, shall decide the cases whereof he has jurisdiction viz. by the same law by which the proper federal court would decide the same case.
Direct appeals from Consular sentences to the proper Federal court, and save defects of formality in proceedings, where the matter is substantially stated.
Art. 4. Declare what validity the authentication under the Consular seal, of any instrument executed in foreign countries, shall have in the courts of the U.S.
Duties not prescribed in the Convention.
To subsist shipwreckt or wandering seamen till an opportunity offers of sending them back to some port of the U.S. and to oblige every master of an American vessel homeward bound, to recieve and bring them back in a certain proportion, they working, if able.
Where a ship is sold in a foreign port, oblige the master to send back the crew, or furnish wherewithal to do it, on pain of an arrest by the consul on his ship, his goods, and his person (if the laws of the land permit it) until he does it.
Oblige all American masters (on pain of arrest, till compliance, of their vessel, cargo, or person, or such other pain as shall be thought effectual) on their arrival in any foreign port within the jurisdiction of a Consul or Vice-consul of the U.S. to report to him or his Agent in the port, their ship’s name and owners,  burthen, crew, cargo and it’s owners, [from] what port of the U.S. they cleared, and at what ports they have touched. [Also?] to report to the Consul &c. the cargo they take in and the port or ports of destination, and to take his certificate that such report has been made, on like pain.
Allow certain fees to Consuls, where none are already allowed, for the same services, by the laws of the country in which they reside.
Allow salaries, not exceeding 3000 D. to one Consul in each of the Barbary states.
III. Where there are Consuls of the U.S. residing in foreign countries, with which we have no Convention, but whose governments indulge our Consuls in the exercise of functions, extend the provisions of this bill, or such of them as such government permits, to such Consuls of the U.S. residing with them.
Also where any Consular Convention shall hereafter be renewed with the same, or entered into with any other nation, with stipulations corresponding to those provided for in this bill, extend the provisions of the bill, respectively, to the Consuls on both sides.
